           Case 1:18-cv-00001-BLW Document 84 Filed 12/26/18 Page 1 of 3




J. Kevin West, ISB #3337
Email: KWest@parsonsbehle.com
Dylan A. Eaton, ISB #7686
Email: DEaton@parsonsbehle.com
Parsons, Behle & Latimer
800 W. Main Street, Suite 1300
Boise, Idaho 83702
Telephone:    (208) 562-4900
Facsimile:    (208) 562-4901

Counsel for Defendants Corizon, Inc., John G. Migliori, Murray F. Young, and April C. Dawson

                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

  PHILIP A. TURNEY, an individual;               Case No. 1:18-cv-00001-BLW
  BILLY RAY BARTLETT, an individual;                      1:18-cv-00097-BLW
  MICHAEL A. McCALL, an individual;                       1:18-cv-00099-BLW
  and REUBEN J. CORTES, an individual,                    1:18-cv-00100-BLW

          Plaintiffs,
  v.                                             DEFENDANTS CORIZON, INC., JOHN
                                                 G. MIGLIORI, MURRAY F. YOUNG,
  HENRY ATENCIO; RONA SEIGERT;                   AND APRIL C. DAWSON’S JOINDER
  JOHN G. MIGLIORI; MURRAY F.                    IN IDOC DEFENDANTS’ UNOPPOSED
  YOUNG; APRIL C. DAWSON; JOHN                   MOTION FOR AN EXTENSION OF
  and JANE DOES A-Z; CORIZON, INC.;              TIME TO RESPOND TO PLAINTIFFS’
  and IDAHO DEPARTMENT OF                        MOTION FOR PARTIAL SUMMARY
  CORRECTION,                                    JUDGMENT (DKT. 79)

          Defendants.



         COME NOW Defendants Corizon, Inc., John G. Migliori, Murray F. Young and April C.

Dawson (“Corizon Defendants”), by and through their counsel of record, Parsons Behle &

Latimer, and hereby submit this Joinder in IDOC Defendants’ Unopposed Motion for An

DEFENDANTS CORIZON, INC., JOHN G. MIGLIORI, MURRAY F. YOUNG, AND APRIL C. DAWSON’S
JOINDER IN IDOC DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO RESPOND
TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT (DKT. 79) - 1
4848-2002-3684v1
           Case 1:18-cv-00001-BLW Document 84 Filed 12/26/18 Page 2 of 3




Extension of Time to Respond to Plaintiffs’ Motion for Partial Summary Judgment (Dkt. 79)

(“Motion for Extension of Time”) filed December 24, 2018. [Dkt. 83].

         The Corizon Defendants incorporate and adopt herein by reference the entirety of the IDOC

Defendants’ Motion for Extension of Time. I corresponded with Plaintiff’s counsel, Richard

Hearn, via email on Friday, December 21, 2018, and he agreed to stipulate to allowing Corizon

Defendants a 14 day extension to respond to Plaintiff’s Motion for Partial Summary Judgment in

this case. Mr. Hearn also stated we could represent to the Court his agreement for this 14-day

extension.

         For all of the reasons articulated by the IDOC Defendants and above, the Corizon

Defendants join in the IDOC Defendants’ Motion for Extension of Time to allow Defendants a

14-day extension of time in which to respond to Plaintiffs’ Motion for Partial Summary Judgment

(Dkt. 79). An order granting this 14-day extension is requested.

         DATED this 26th day of December, 2018.

                                              PARSONS BEHLE & LATIMER


                                              By: /s/ Dylan A. Eaton
                                                 Dylan A. Eaton
                                                 Counsel for Defendants Corizon, Inc.,
                                                 John G. Migliori, Murray F. Young, and
                                                 April C. Dawson




DEFENDANTS CORIZON, INC., JOHN G. MIGLIORI, MURRAY F. YOUNG, AND APRIL C. DAWSON’S
JOINDER IN IDOC DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO RESPOND
TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT (DKT. 79) - 2
4848-2002-3684v1
           Case 1:18-cv-00001-BLW Document 84 Filed 12/26/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 26th day of December, 2018, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:


 Richard A. Hearn
 HEARN LAW, PLC
 hearn@hearnlawyers.com
 (Counsel for Plaintiff)

 Brady J. Hall
 Marisa S. Crecelius
 Craig Stacey
 MOORE ELIA KRAFT & HALL, LLP
 brady@melawfirm.net
 marisa@melawfirm.net
 craig@melawfirm.net
 (Counsel for Henry Atencio and Rona Siegert)




                                             By: /s/ Dylan A. Eaton
                                                Dylan A. Eaton




DEFENDANTS CORIZON, INC., JOHN G. MIGLIORI, MURRAY F. YOUNG, AND APRIL C. DAWSON’S
JOINDER IN IDOC DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO RESPOND
TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT (DKT. 79) - 3
4848-2002-3684v1
